PER CURIAM.
The appellant appeals the denial of his motion made pursuant to Florida Rules of Criminal Procedure 3.800 to vacate his twenty year sentence entered pursuant to a plea agreement on the grounds that it is illegal. For purposes of rule 3.800, an illegal sentence is one that exceeds the maximum period set forth by law for a particular offense without regard to the guidelines. See Davis v. State, 661 So.2d 1193, 1196 (Fla.1995); Wright v. State, 711 So.2d 66, 67 (Fla. 3d DCA 1998); Hinson v. State, 709 So.2d 629, 630 (Fla. 1st DCA 1998); State v. Moten, 698 So.2d 1345, 1346 (Fla. 5th DCA 1997); Skidmore v. State, 688 So.2d 1014, 1015 (Fla. 3d DCA 1997). The sentence imposed upon the ap*pellant is less than the statutory maximum sentence for the crimes that he committed1 and is therefore not an illegal sentence as prescribed under rule 3.800. Therefore, finding no merit to the appellant’s argument, we affirm the order under review.
Affirmed.

. Based upon the kidnapping charge alone, the appellant was eligible for a maximum sentence of life imprisonment.